ALLOWABILITY NOTICE
Information Disclosure Statement (IDS)
The information disclosure statement submitted on July 15, 2021, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1, 3-10, 12-18, 25, and 26 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., a base station handover method for an unmanned aerial vehicle, comprising: receiving a measurement report sent by the unmanned aerial vehicle, wherein the measurement report comprises information used to indicate a target base station for which the unmanned aerial vehicle requests handover; sending a handover request carrying first information to the target base station, when it is determined that handover with the target base station is to be performed according to the measurement report, wherein the first information is used to indicate that a terminal requesting handover is an unmanned aerial vehicle; performing a handover operation switching from the source base station to the target base station, when a handover request acknowledgement returned by the target base station is received. 
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 4, and 8, particularly, wherein the handover request further carries second information, the second information is used to indicate that the target base station needs to establish a first dedicated bearer for 
Claim(s) 3, 5-7, 9, 10, 12-18, 25, 26 are allowable by virtue of their dependency on claim(s) 1, 4, and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., methods and apparatus for dedicated bearer establishment handling during call setup.
US 10624016 B2		US 10110644 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


Primary Examiner, Art Unit 2642
August 18, 2021